This appeal involves the construction of section 6457 of the Code as applied to the peculiar facts shown in evidence. Appellee claimed damages for that the Upper Barbour bridge, forming a part of a public road, having become defective through age and decay, fell under the weight of his automobile, causing the substantial destruction of the machine. A bridge across Barbour creek at the place in question had been built for the county in 1884 by a contractor, with a guaranty for three years. Excepting interruptions to be noted, the bridge, or a bridge at the same place, had been maintained by the road authorities of the county as a constituent part of the highway from that time down to the time of the accident in which appellee lost his automobile. On two previous occasions the bridge had been seriously damaged by floods, and in the summer of 1916 had been so completely destroyed that, when it was reconstructed in the spring of 1917, there remained fit for use, and was used, only one mudsill which had been embedded in the marl constituting the bed of the creek beneath the bridge.
Appellee would sustain the judgment on three considerations of law and fact, viz.: (1) That, when a bridge has been built by a contractor for the county, liability for the safe condition of any bridge at the same point remains with the county until the public road of which the bridge has become a part has been abandoned at that point as public road authorities may abandon roads; (2) that under the evidence it was open to the jury to find that the bridge here in question had been repaired merely, that its identity with the bridge erected in 1884 remained, and that under the statute (section 6457 of the Code) the county was liable; and, alternatively, (3) that the bridge of 1917 had been erected, not by the county, but by contract, *Page 417 
and so, without reference to other contentions, the county was liable under section 6457.
Considering these several contentions in the order of their statement, our opinion is that the statute should not be given the construction for which appellee contends. The statute (section 6457 of the Code) reads thus:
"6457. Damages for Injury by Defect in Bridge or Causeway. — When a bridge or causeway has been erected by contract with the county commissioners, with a guaranty by bond or otherwise, that it shall continue safe for the passage of travelers and other persons for a stipulated time, any person injured, in person or property, before the expiration of such period, by a defect in such bridge or causeway, may sue in his own name on the bond or other guaranty, and recover damages for the injury, and if no guaranty has been taken, or the period has expired, may sue and recover damages of the county."
The section means in our judgment that the county is liable, during the life of a contract bridge, if no guaranty has been taken or the period covered by the guaranty has expired. We do not construe the section as intending that, if a county enters into a contract for the construction of a public bridge, it thereby becomes liable in perpetuity for defects in any bridge that may thereafter be erected by the county at the same place, so long at least as successive bridges may serve as constituent parts of the highway at the same place. In Greene County v. Eubanks, 80 Ala. 204, it is said that:
"The liability of a county for damage, caused by a defect in a bridge erected by contract, commences on a failure to take a guaranty, or if taken, at the expiration of the time; and the length of time such liability shall continue is not fixed or limited by the statute. * * * It continues so long as such bridge is connected with, and constitutes a part of, an established public road."
The opinion in that case further holds that the county cannot be discharged from liability for defects in a contract bridge by devolving the duty to repair on the overseer of the road, and that, after successive repairs, the county will not be permitted to avoid liability by saying that, in repairing, a new bridge was virtually erected; but, as we read the case, its last proposition, stated above, was predicated upon the fact that all the county's dealings with the bridge then in question, originally erected by contract, recognized and treated it as the same bridge — meaning, as we understand the case, not a bridge merely at the same place and serving the same purpose, but that the physical identity of the original contract bridge had been preserved, though it had been repaired from time to time. The argument employed by the court, fairly construed, seems to concede that liability is limited to the life of the contract bridge, though repaired from time to time, and does not go to the point of holding that a county, by once contracting for a bridge, thereby for all time segregates every bridge at the same place from the highway in general as to which the rule is that the county authorities exercise a quasi legislative authority, and, in the absence of a statute expressly declaring liability, the county cannot be made answerable for damages resulting from the unskillful or negligent manner in which the highway is constructed or maintained. Askew v. Hale County, 54 Ala. 639, 25 Am. Rep. 730; Lee County v. Yarbrough, 85 Ala. 590, 5 So. 341; Barbour County v. Horn, 48 Ala. 649; Brown v. Shelby County, 204 Ala. 252,85 So. 416. This, we think, is the proper construction of the opinion in the case of Greene County v. Eubanks, and, as so construed, we are in agreement.
Nor do we agree with appellee's contention, stated in the second place above, that on the evidence as we have stated it the physical identity of the Upper Barbour bridge had been preserved from 1884 down to the time of appellee's loss in 1924. We have briefly stated the undisputed evidence bearing upon this point. The use in 1917 of one mudsill which remained over and fit for use from the structure of 1884 cannot suffice to preserve the physical identity of the two bridges. The bridge of 1884 had been substantially destroyed; it was, after the flood of 1916 and prior to the erection of the bridge in 1917, utterly incapable of use as a bridge; it was no bridge; it has now been replaced by a new bridge, and it would be a perversion of language to say in the face of the undisputed facts that the bridge of 1924 was, within the purview of the statute, the bridge of 1884 repaired.
As for the third ground of appellee's theory of the county liability, appellant urges that there was no liability for the reason that the evidence showed without dispute that the bridge of 1917 was erected by the county, and not by an independent contractor. A bridge, to fall within the purview of the statute, must be a public bridge constructed under contract (Williams v. Stillwell, 88 Ala. 332, 6 So. 914) with an independent contractor (Brown v. Shelby County, supra). Appellant makes a strong case for his view of the evidence on this point; but we are unable to say upon the record that there was no scintilla of evidence to the effect that the bridge of 1917 was erected by a contractor. As to that, the record exhibits a case in a singular state of confusion. In view of the fact that, for reasons to be presently stated, the case must be returned to the circuit court for another trial, we have deemed it was improper to leave this branch of it with this statement.
Under the evidence and the law as we have stated it the charge made the subject *Page 418 
of the twenty-first assignment of error should have been given on appellant's request. Appellee indulges some verbal criticism of the charge, but its meaning is entirely plain, and it should have been given. So of the charge set out in assignment 25. For these errors the judgment is reversed, and the cause remanded for another trial.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.